Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on June 4, 2021, has been made of record and entered.  Claim 4 has been amended, and new claim 6 has been added.
Claims 1-6 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Documents electronically retrieved on July 1, 2021.

Claim Interpretation
It appears that “NC” in claims 1 and 2 is intended to mean “nitrogen-doped carbon”; see page 2 of Applicants’ Specification.  For examination purposes, “NC” will be interpreted as “nitrogen-doped carbon”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite for lacking antecedent basis for the limitation “N-coordinating ligands…”.  Claim 2, from which claim 4 depends, does not recite any “N-coordinating ligands”.
The Examiner respectfully suggests canceling claim 4, for the following reasons:
a. If claim 4 is amended to depend from claim 3, it becomes a duplicate of claim 6.
b. If claim 4 is amended to recite "X" instead of "N-coordinating ligands", it fails to further limit claim 2 ("X" is already defined and recited therein).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Selective selenization of mixed-linker Ni-MOFs: NiSe2@NC core-shell nano-octahedrons with tunable interfacial electronic structure for hydrogen evolution reaction,”  by Zhaodi Huang et al. (“Huang et al.”).
Regarding claims 1 and 5, Huang et al. teach NiSe2@N-doped (NiSe2@NC) core-shell nano-octahedrons with well controlled interface structures, wherein said nano-octahedrons are “optimized for the hydrogen evolution reaction (HER)”; see the Abstract. 
Regarding claims 2, 3, and 6, Huang et al. teach the preparation of the aforementioned core-shell nano-octahedrons, wherein a nickel-based metal organic framework (Ni-MOF) is first prepared.  In the preparation, nickel nitrate, trimesic acid, and either (a) 4,4-bipyridine (BP), (b) 1,4-diazabicyclooctane (DO), (c) pyrazine (PZ), or (d) aminopyrazine (AE) are dissolved in dimethylformamide.  The resultant mixture is transferred to an autoclave and kept at 130°C for 4320 minutes (72 hours).  The resulting precipitate is separated and dried in a vacuum to form Ni-MOF-PZ, Ni-MOF-BP, Ni-MOF-DO, or Ni-MOF-AE.  See section 2.2 of Huang et al.
Further regarding claim 2, and also regarding claim 4, Huang et al. teach the preparation of the aforementioned core-shell nano-octahedrons, wherein either of the aforementioned Ni-MOF-PZ, Ni-MOF-BP, Ni-MOF-DO, or Ni-MOF-AE is dissolved in deionized water to form a MOF-water solution, and a hydrazine hydrate-Se solution is formed by adding selenium powder into hydrazine hydrate.  The hydrazine hydrate-Se solution is added dropwise into the MOF-water solution.  After 180 minutes, the mixture is heated at 100°C for 12 hours in an autoclave to form, for example, PZ@NiSe2, after cooling the mixture to room temperature, centrifuging, and freeze-drying.  The resultant PZ@NiSe2 is annealed at 450°C for 30 minutes under nitrogen flow with a heating rate of 1°C/min.  See Section 2.3 of Huang et al.
In view of these teachings, Huang et al. anticipate claims 1-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes:
Dai et al. (CN 10 8842167), which teaches the preparation of NiSe@NC in a method similar to that instantly claimed, except that the selenium powder and the Ni-MOFs are heated in an argon atmosphere, as opposed to a nitrogen atmosphere, as is recited in Applicants’ claim 2;
Zheng et al. (WO 2018/226158), which teaches the preparation of a core-shell composite comprising a core of non-metal particle encapsulated by a shell of a transition metal chalcogenide (Abstract).  Said preparation involves mixing a suspension of surfactant-encapsulated non-metal particles with a transition metal chalcogenide to bind the transition metal chalcogenide with the surfactant, and removing the surfactant (page 2).  Examples of the non-metal particle include sulfur, silicon, phosphorus, or oxides thereof; exemplary transition metal chalcogenides include NiSe2 (page 4).  In the instant claims, NiSe2 is the core, whereas in Zheng et al., NiSe2 is the shell; and
Sun et al. (CN 11 2138701), which teaches the formation of an Ni0.85Se@NC electrocatalytic material, said formation involving the calcination of NiSe2@NC (Abstract).  This reference, which has common inventors with the instant application, was published on December 29, 2020, which is after Applicants’ foreign priority dates of April 14 and 20, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 7, 2022